Citation Nr: 0900031	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-30 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 
percent for residuals of a right ulnar nerve injury with 
ulnar anesthesia, multiple tendon transplants, and scars.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for residuals of a 
pelvis injury.

4.  Entitlement to service connection for residuals of a 
right hip injury. 

5.  Entitlement to service connection for residuals of a left 
foot injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO) which denied the benefits sought 
on appeal.  

The veteran testified at an October 2008 travel Board 
hearing; the hearing transcript has been associated with the 
claims file.  

The issue of entitlement to service connection for residuals 
of a left foot injury is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is not shown to have complete paralysis of 
the ulnar nerve due to a flexor contraction of the ring and 
little fingers; atrophy in the dorsal interspace and thenar 
and hypothenar eminences; loss of extension of the ring and 
little fingers; inability to spread the fingers (or reverse); 
and an inability to adduct the thumb.

2.  The veteran is shown by competent medical evidence to 
have PTSD etiologically related to active service.  

3.  The veteran does not have residuals of a pelvis injury 
etiologically related to active service.  

4.  The veteran does not have residuals of a right hip injury 
etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for residuals of a right ulnar nerve injury with ulnar 
anesthesia, multiple tendon transplants, and scars, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.104, 4.124a, Diagnostic Code 
8516 (2008).

2.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

3.  Residuals of a pelvis injury were not incurred in or 
aggravated by active service, and arthritis may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

4.  Residuals of a right hip injury were not incurred in or 
aggravated by active service, and arthritis may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).   





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an October 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  However, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection for residuals of a right hip injury 
and residuals of a pelvis injury, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In light of the Board's 
favorable decision on the issue of entitlement to service 
connection for PTSD, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a decision on that 
issue, despite any inadequate notice in this regard.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO shall address any 
notice defect regarding disability ratings and effective 
dates when effectuating the award.  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate his or her a claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

The veteran was provided pertinent information in accordance 
with Vazquez-Flores v. Peake in an August 2008 VCAA notice.  
Despite any deficiency in notice timing,  the Board finds 
that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the veteran's contentions as well as the communications 
provided to the veteran by the VA, it is reasonable to expect 
that the veteran understands what was needed to prevail.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
veteran has been afforded ample opportunity to submit 
additional evidence in support of his claim.  

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

1.  Residuals of a Right Ulnar Nerve Injury

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether staged ratings are for consideration; however, the 
evidence of record does not establish distinct time periods 
where the veteran's service-connected disabilities result in 
symptoms that would warrant different ratings.

The veteran is currently assigned a 40 percent evaluation 
under 38 C.F.R. § 4.124a, Diagnostic Code 8516 (paralysis of 
the ulnar nerve).  The veteran is right hand dominant; 
therefore, ratings for the major extremity apply.  A 40 
percent evaluation is for assignment for severe incomplete 
paralysis of the major extremity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2008).  A maximum 60 percent evaluation 
is warranted for complete paralysis of the ulnar nerve 
described as a "griffin claw" deformity, due to a flexor 
contraction of the ring and little fingers; atrophy very 
marked in the dorsal interspace and thenar and hypothenar 
eminences; loss of extension of the ring and little fingers; 
inability to spread the fingers (or reverse); an inability to 
adduct the thumb; or flexion of the wrist weakened.  Id. 

A December 2004 VA examination shows that the veteran is 
right hand dominant.  He had loss of motor control and 
sensation of digits 3 and 4 in the right hand.  The veteran 
reported some involuntary flexion and extension movements of 
digits 2, 3, and 4 due to muscle spasms in the posterior 
forearm.  He reported general tingling and numbness of the 
fingers and decreased functionality.  Physical examination 
shows that there was a longitudinal scar from the distal 
elbow to the wrist from a surgical ulnar nerve release and 
reinsertion.  There was a noticeable tendon from the second 
digit attaching to the muscle of the posterior/lateral 
forearm measuring about 6 inches.  The veteran had complete 
motor control of digit 1 (the thumb); partial motor control 
of digit 2 which was in partial flexion contracture; 
extension and incomplete flexion of digit 3; some flexion and 
extension of digit 4; and minor flexion of digit 5 from 
normal flexed contracture.  The veteran was unable to open 
and close the digits with the thenar muscles.  Grip strength 
was reduced to 3/5 as compared to 5/5 in the left hand.  
There was loss of sensation, noted to be 4/5, in the digits 
through the metacarpals to the wrist.  Fine motor control 
with writing was within normal limits as was the ability to 
pick up small objects.  The veteran could button and unbutton 
a button, though this was noted to be hard to do.  X-rays 
show that the radius and ulna were intact with no evidence of 
fracture.  There were several sutures in the skin about the 
distal radius.  The examiner stated that there was no 
specific fatigability with repetitive range of motion.  The 
veteran's greatest limitation was of flexure contractions, 
loss of motor control, and loss of muscle strength of the 
right wrist.  

Residuals of a right ulnar nerve injury have been rated as 
analogous to severe incomplete paralysis of the major 
extremity.  The Board finds that a higher 60 percent 
evaluation is not warranted for residuals of a right ulnar 
nerve injury, where the veteran is not shown to have complete 
paralysis of the ulnar nerve as described under Diagnostic 
Code 8516.  See 38 C.F.R. § 4.124a, Diagnostic Code 8516 
(2008).  On objective examination, the veteran had complete 
motor control of the thumb and partial motor control of 
digits 2, 3, 4, and 5.  He was able to pick up small objects 
and could button and unbutton a button, with noted 
difficulty.  Although the veteran's his representative 
asserted during an October 2008 Board hearing, that the 
veteran currently has an undiagnosed griffin claw deformity; 
this is not shown by medical evidence.  The Board notes that 
where the determinative issue is one of diagnosis or medical 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991). See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  Objective 
medical evidence in this case does not establish the presence 
of "griffin claw" due to a flexor contraction of the ring 
and little fingers; atrophy in the dorsal interspace and 
thenar and hypothenar eminences; loss of extension of the 
ring and little fingers; inability to spread the fingers (or 
reverse); and an inability to adduct the thumb as described 
for a higher 60 percent evaluation.  

The Board has considered weather a separate evaluation is 
warranted for scars, residual of a right ulnar nerve injury.  
The veteran's surgical scars, however, are not shown to be 
deep, causing limitation of motion; unstable; or painful on 
examination to warrant an evaluation under applicable 
Diagnostic Codes pertaining to scars.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7802-7804 (2008).

In light of the foregoing, the Board finds that an evaluation 
in excess of 40 percent is not warranted for residuals of a 
right ulnar nerve injury with ulnar anesthesia, multiple 
tendon transplants, and scars.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, residuals of a right ulnar nerve injury 
have not been shown to cause interference with employment 
beyond that contemplated by the Schedule for Rating 
Disabilities, have not necessitated frequent periods of 
hospitalization, and have not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

2.  PTSD

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  Service connection for PTSD requires the 
following three elements: [1] a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s). See 38 C.F.R. § 3.304(f) (2008).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2008).  The evidence necessary to establish the occurrence 
of an in-service stressor for PTSD will vary depending on 
whether or not the veteran "engaged in combat with the 
enemy."  Id.

If VA determines that the veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service."  Id.

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(holding that a veteran need not corroborate his actual 
physical proximity to (or firsthand experience with), and 
personal participation in rocket attacks while stationed in 
Vietnam.)

The veteran's Form DD 214 shows that he received, among other 
decorations and medals, the Vietnam Service Metal, Vietnam 
Campaign Medal with 60 Device, Aircraft Crewman badge, 
Sharpshooter badge, Air Medal, and National Defense Service 
Medal.  The veteran served as a helicopter repairman with the 
Army.  The veteran's Form DD 214 and personnel records do not 
confirm that he engaged in combat.  

The veteran has identified both combat-related and non-combat 
stressors.  During his October 2008 Board hearing, he 
described two stressful incidents.  The veteran described 
being attacked by a gang of Vietcong while in the city of 
Saigon.  One attacker had a gun.  The veteran indicated that 
his currently service-connected right arm was injured in that 
fight.  He reported that he was hit over the head before 
Military Police arrived and he was taken to the hospital.  
The veteran also reported being injured in a severe 
automobile accident in service.  His friend, who was driving, 
was killed.  

Service treatment records show that the veteran was seen for 
right ulnar nerve palsy after a fight in January 1968 in the 
Republic of Vietnam.  Service treatment records also show 
that the veteran was seen in the emergency room in February 
1969 after an automobile accident.  He was unconscious when 
he arrived and was hospitalized due to his injuries.  It was 
noted in his history that he had a right ulnar nerve injury 
secondary to a knife wound.  The Board finds that the service 
treatment records provide credible evidence supporting the 
occurrence of the veteran's claimed in-service stressors.  

VA treatment records show that the veteran has a current DSM-
IV diagnosis of PTSD and competent medical evidence relates 
PTSD to service.  38 C.F.R. § 4.125(a).  

A November 2004 Vet Center intake shows that the veteran was 
seen for an initial mental status evaluation.  He reported 
being physically attacked by the enemy and being hit over the 
head in service.  VA treatment records dated in July 2008 and 
August 2008 reflect a current diagnosis of PTSD.  The veteran 
was admitted to the VA Mental Health Clinic for a two day 
evaluation for PTSD in July 2008.  He described various 
stressful incidents, including being attacked by Vietcong 
soldiers while in Saigon.  He reported that his right arm was 
cut severely during the assault and reported being hit on the 
right side of the head with some club.  He also described his 
automobile accident.  The veteran's discharge summary shows 
that he has a current diagnosis of PTSD.  A mental status 
examination was completed at the time of admission.  It was 
noted that a detailed military history, including the 
veteran's MOS, medals, and ribbons, was received, and combat 
stressors were obtained.  Psychometric testing included the 
MMPI-II, the Mississippi Scale for Combat Related PTSD, PHQ, 
and the Keane Special Scale for PTSD.      

The July 2008 hospital admission and August 2008 discharge 
note reflect a current diagnosis of PTSD.  The veteran's 
diagnosis was based on a complete psychiatric evaluation and 
psychometric testing.  The veteran's stressors were 
considered, and his military history was reviewed in 
rendering the diagnosis.  The veteran's reported stressors 
have been corroborated by findings from his service treatment 
records.  In light of the foregoing, the Board finds that 
service connection for PTSD is warranted. 

3.  Residuals of a Pelvis Injury and Residuals of a Right Hip 
Injury

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records show that the veteran was seen in 
the emergency room in February 1969 after an automobile 
accident.  He was unconscious on arrival and the smell of 
alcohol was noted with breathing.  The veteran had a pelvis, 
right hip posterior dislocation with interval rotation of the 
right thigh and adduction of the right leg.  February 1969 
doctor's notes show that the veteran was being treated for a 
posterior dislocation of the right hip, reduced.  Both legs 
were in traction, with the left leg in a cast.  The right hip 
was to be kept extended.  The veteran was given morphine for 
pain.  He was hospitalized through May 1969, and was on 
convalescent leave though June 1969.  An April 1969 x-ray of 
the pelvis shows that there was demonstrated atrophy of the 
bone of the right hip, indicating viability of the femoral 
head.  Examination was otherwise within normal limits.  The 
physician also noted that the veteran had marked spina bifida 
occulta.  A September 1969 separation examination report does 
not note any chronic residuals to a right hip and pelvis 
injury.  

A January 1970 VA examiner noted that the veteran was in a 
motor vehicle accident in service with a dislocated right hip 
which was reduced and was no longer troublesome.  
 
VA treatment reports dated from 2003 to 2008 do not reflect 
current treatment for a disability of the right hip or 
pelvis.  A July 2008 VA mental health discharge summary noted 
a diagnosis of residual episodic severe right hip 
arthralgias, status post hip dislocation arising from a 
military motor vehicle accident. 

A comprehensive VA examination was completed in August 2007.  
The VA examiner summarized findings from the veteran's 
service treatment records.  Service treatment records showed 
alcohol on admission following a motor vehicle accident with 
the driver dead on arrival.  The veteran had a diagnosis of 
posterior dislocation of the right hip, reduced.  April 1969 
x-ray findings were noted.  Post-service treatment records 
were also reviewed.  The veteran was interviewed and he 
further described his in-service automobile injury.  A 
physical examination was completed.  The veteran did not have 
any complaints relating to the pelvis at that time.  March 
2005 X-rays of the right hip and pelvis were reviewed.  The 
veteran had minimal narrowing at both hip joints with mild 
subchondral sclerosis and cyst formation primarily on the 
right.  There was sclerosis about the pubic symphysis, 
probably degenerative.  The veteran was diagnosed with mild 
degenerative change in the right hip, minimal degenerative 
change of the left hip, and nonspecific sclerosis of the 
right femoral head.   

The VA examiner provided the following summary with respect 
to the veteran's claimed residuals of a pelvis injury:  There 
was no mention of a broken pelvis or fracture on previous x-
rays.  There was a note of some sclerosis of the pubic 
symphysis, which was deemed likely degenerative.  A review of 
the claims file did not reflect a clear diagnosis of a pelvis 
problem.  The veteran was asymptomatic at the time of the 
examination with respect to his pelvis.  Physical examination 
was grossly normal.  The examiner concluded that there was 
not sufficient evidence of a pelvis condition related to 
military service.  He stated that sclerosis of the public 
symphysis that appeared "degenerative" was likely chronic 
and age related.  Based on the above information, the 
examiner found that the veteran's claimed pelvis condition 
was "not due to or aggravated by" service.  

With respect to the veteran's right hip, the examiner noted 
that service treatment records reflect a right hip 
dislocation from an automobile accident.  The veteran 
subsequently had a right hip reduction and was placed in 
traction.  An orthopedic examination completed in 1970, close 
to the time of the original injury, shows that the hip was no 
longer troublesome.  There was no clear mention of a right 
hip problem or residual right hip dislocation problem on the 
veteran's military separation examination.  The examiner 
stated that from this information, it would seem that the 
veteran's right hip dislocation did resolve and improve.  X-
rays taken in 2005, many years after the veteran's initial 
hip dislocation, noted mild degenerative and nonspecific 
sclerosis right hip changes.  The examiner stated that these 
x-ray changes would appear to have likely developed more due 
to age and chronic related changes than to his distant acute 
injury of a right hip dislocation and reduction.  Based on 
the above information, the examiner stated that the veteran's 
claimed right hip residuals were not due to or aggravated by 
service.  He stated that the veteran's current right hip mild 
arthritis was likely due to chronic age and gait related 
changes.  

The Board notes that an injury or disease incurred during 
active service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of drug 
or alcohol abuse by the claimant.  38 C.F.R. § 3.301(d) 
(2008).  Although service treatment records show that the 
veteran had alcohol on his breath at the time of his 
automobile accident; it does not appear that the veteran was 
the driver of the vehicle, and there is no indication in the 
service records that the injuries sustained during the 
accident were not incurred in the line of duty.  

Service treatment records clearly reflect an injury to the 
pelvis and right hip in service.  However, no residuals to a 
pelvis and right hip injury were noted at the time of the 
veteran's separation from service, and a January 1970 VA 
examination, completed within a year of the veteran's 
separation from service, shows that the veteran's hip was no 
longer troublesome.  The earliest evidence of a diagnosed 
pelvis and right hip disability was a March 2005 VA x-ray 
report, over 35 years after the veteran's separation from 
service.   

An August 2007 VA examination reflects current diagnoses of 
sclerosis of the public symphysis, likely degenerative and 
mild degenerative changes in the right hip; however, these 
disabilities are not shown to be related to service.  The VA 
examiner opined, based on findings in the medical record, 
that the veteran's sclerosis of the public symphysis was 
likely chronic and age related and was not due to or 
aggravated by service.  The examiner opined that the 
veteran's claimed right hip residuals were not due to or 
aggravated by service.  He found, instead, that right hip 
arthritis was likely to due to chronic age and gait related 
changes.  The examiner cited relevant facts and provided 
sound reasoning in coming to this conclusion. 

Although a July 2008 mental health note indicates a diagnosis 
of right hip arthralgias, status post hip dislocation arising 
from a military motor vehicle accident; there was no 
examination or further reasoning provided in relation to this 
diagnosis.  The Board further notes that "arthralgia" is 
defined as joint pain.  See DeLuca v. Brown, 6 Vet. App. 321, 
322 (1993) (citing Dorland's Illustrated Medical Dictionary 
147 (27th ed. 1988)).  The United States Court of Appeals for 
Veterans Claims has held that pain alone, without a diagnosed 
or identifiable underlying malady or condition does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  There is no other medical 
evidence which relates a current pelvis or right hip 
disability to service.  Arthritis is not shown to have been 
manifest to a compensable degree within one year of the 
veteran's separation from service.  In light of the 
foregoing, the Board finds that service connection for 
residuals of a pelvis injury and residuals of a right hip 
injury is not warranted.  

In making this determination, the Board has considered the 
veteran's own statements in support of his claims.  However, 
where the determinative issue is one of medical causation or 
diagnosis, as it is in this case, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue. See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991). See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

C.  Conclusion

The preponderance of the evidence is against the claim for a 
higher evaluation for service-connected residuals of a right 
ulnar nerve injury with ulnar anesthesia, multiple tendon 
transplants, and scars.  The veteran has been diagnosed with 
PTSD, service treatment records confirm the occurrence of the 
veteran's reported in-service stressors, and competent 
medical evidence shows that the veteran has a current 
diagnosis of PTSD which is related to his in-service 
stressors.  Therefore, the Board concludes that the evidence 
supports a finding that the veteran has PTSD etiologically 
related to active service.  Degenerative changes in the right 
hip and sclerosis of the public symphysis are not shown to 
have been incurred or aggravated in service, arthritis did 
not manifest within a year following the veteran's separation 
from service, and no nexus has been established between the 
veteran's current disability and his military service.  
Therefore, the Board concludes the preponderance of the 
evidence is against finding that the veteran has residuals of 
a pelvis injury etiologically related to active service.  The 
preponderance of the evidence is against finding that the 
veteran has residuals of a right hip injury etiologically 
related to active service.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt.


ORDER

An increased rating for residuals of a right ulnar nerve 
injury with ulnar anesthesia, multiple tendon transplants, 
and scars, in excess of 40 percent, is denied.

Service connection for PTSD is granted.

Service connection for residuals of a pelvis injury is 
denied.

Service connection for residuals of a right hip injury is 
denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

The veteran was afforded a VA examination in August 2007.  He 
was diagnosed with left foot talo-navicular arthritis with 
fusion with screw fixation.  The examiner noted that service 
treatment records reflect a torn left ankle deltoid ligament 
in service.  VA treatment records also indicate that the 
veteran severed an Achilles tendon in a 1997 industrial 
accident.  VA x-rays dated in 2004 reflect a diagnosis of 
traumatic arthritis in the left foot.  

The August 2007 VA examiner stated that it was not clear 
whether the veteran's current left foot arthritis was related 
to his in-service accident.  The examiner recommended that 
the veteran be referred for an orthopedic specialist 
examination to clarify any possible link between the 
veteran's torn left ankle deltoid ligament and traumatic 
arthritis or talo-navicular arthritis.  Accordingly, the RO 
should request a VA medical expert opinion to clarify the 
etiology of the veteran's left foot arthritis.  

During the pendency of this appeal, the Court held that the 
Veterans Claims Assistance Act of 2000 (VCAA) notice 
requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). In the present appeal, the RO can cure any 
deficiency with respect to this matter.

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice that explains 
the information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the CAVC 
in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

2.  The RO should refer the case to an 
appropriate VA orthopedic examiner for 
a supplemental opinion.  If the 
examiner indicates that he or she 
cannot respond to the Board's questions 
without examination of the veteran, the 
veteran should be afforded such.  The 
claims folder should be made available 
to the examiner for review prior to 
examination.  

The examiner should state whether it is 
at least as likely as not that talo-
navicular arthritis is secondary to a 
left ankle deltoid ligament injury in 
service.  

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record.  
The examiner should specifically 
comment on the significance, if any, of 
the findings documented in the 
veteran's service treatment records and 
of a post-service Achilles tendon 
injury in 1997.  

The RO should review the medical opinion 
to ensure that it is in complete 
compliance with this remand.  If 
deficient in any manner, the RO must 
implement corrective procedures.

3.  When the development has been 
completed, the RO should review the 
case again based on the additional 
evidence.  If the benefit sought is not 
granted, the RO should furnish the 
veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


